DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/6/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/6/2022. In particular, original Claims 1 and 15 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 9-11, 15-16, 19-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2019/0256538).

Regarding claim 1, Hatakeyama et al discloses the following organic light emitting device (Figure 1):

    PNG
    media_image1.png
    721
    1050
    media_image1.png
    Greyscale
,
where the positive electrode (layer 102) corresponds to the recited first electrode; the hole injection layer (layer 103) and the hole transport layer (layer 104) correspond to the recited hole transport region; layer 105 corresponds to the recited emission layer; the electron transport layer (layer 106) and electron injection layer (layer 107) correspond to the recited electron transport layer; and the negative electrode (layer 108) corresponds to the recited second electrode ([0168]). From the figure, it is clear that the hole transport region is on the first electrode, the emission layer is found on the hole transport region, the electron transport region is found on the emission layer; and the second electrode is found on the electron transport region as recited in the present claims. The positive electrode (recited first electrode) and negative electrode (recited second electrode) are formed of gold (Ag), aluminum (Al), etc. ([0176] and [0258]).
	The emission layer comprises the following compound ([0014]-[0015] and Page 34 – (1-3-193)):

    PNG
    media_image2.png
    347
    600
    media_image2.png
    Greyscale
,
corresponding to recited Formula (3), i.e.

    PNG
    media_image3.png
    216
    260
    media_image3.png
    Greyscale
,
where Ring A is a cyano substituted benzene, i.e. a substituted C6 aryl; Ring B is a cyano substituted benzene, i.e. a substituted C6 aryl; ring L is a cyano substituted benzene, i.e. a substituted C6 aryl. Z and Z’ are both the same and are BAr2, where Ar2 is a pentamethyl substituted benzene, a substituted C6 aryl. From the compound above, it is clear that recited rings A, B, and L do not comprise an alky substituent as recited in the present claims.
In the compound of the reference recited Ring A is not a furan ring as recited in the present claims. However, the compound discussed above is but one embodiment and attention is directed to Formula (1) ([0094]):

    PNG
    media_image4.png
    253
    326
    media_image4.png
    Greyscale
,
where ring C, corresponding to ring A in recited Formula (3), can be a heteroaryl ring such as a furan ring ([0095] and [0113]-[0114]). Accordingly, the disclosure of the reference encompasses an embodiment where recited Ring A is a furan ring.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 3, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits thermally delayed fluorescence ([0086]).

	Regarding claim 5, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits thermally delayed fluorescence and emits blue light ([0086] and [0190]).

Regarding claim 9, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Z is BAr2.

Regarding claim 10, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the recited group Z is represented by recited Formula (5), i.e.

    PNG
    media_image5.png
    104
    183
    media_image5.png
    Greyscale
,
where V1 to V5 are CR12, where R12 is methyl, i.e. a C1 alkyl..

Regarding claim 11, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above in recited Formula (5), V1 to V5 are CR12, where R12 is methyl and not hydrogen as recited in the present claims. However, attention is directed to Paragraph [0020] which discloses that X1 and X2 in Formula (1) are given by Formula (X-1), i.e.

    PNG
    media_image6.png
    79
    103
    media_image6.png
    Greyscale
,
where Ar can be an unsubstituted aryl. Accordingly, in the claims, the groups R12 can be a hydrogen as recited in the present claims.
Regarding claim 15, Hatakeyama et al discloses the following the following compound ([0014]-[0015] and Page 14 – (1-3-16)):

    PNG
    media_image2.png
    347
    600
    media_image2.png
    Greyscale
,
corresponding to recited Formula (3), i.e.

    PNG
    media_image3.png
    216
    260
    media_image3.png
    Greyscale
,
where Ring A is a cyano substituted benzene, i.e. a substituted C6 aryl; Ring B is a cyano substituted benzene, i.e. a substituted C6 aryl; ring L is a cyano substituted benzene, i.e. a substituted C6 aryl. Z and Z’ are both the same and are BAr2, where Ar2 is a pentamethyl substituted benzene, a substituted C6 aryl. From the compound above, it is clear that recited rings A, B, and L do not comprise an alky substituent as recited in the present claims.
In the compound of the reference recited Ring A is not a furan ring as recited in the present claims. However, the compound discussed above is but one embodiment and attention is directed to Formula (1) ([0094]):

    PNG
    media_image4.png
    253
    326
    media_image4.png
    Greyscale
,
where ring C, corresponding to ring A in recited Formula (3), can be a heteroaryl ring such as a furan ring ([0095] and [0113]-[0114]). Accordingly, the disclosure of the reference encompasses an embodiment where recited Ring A is a furan ring.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 16, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above in recited ring A is an unsubstituted thiophene corresponding to recited Formula (2), i.e.

    PNG
    media_image7.png
    108
    139
    media_image7.png
    Greyscale
,
where X is O, Y is a direct bond, and where one of R1 or R2 is H and the other is a cyano group.

Regarding claim 19, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group Z is BAr2.

Regarding claim 20, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the recited group Z is represented by recited Formula (5), i.e.

    PNG
    media_image5.png
    104
    183
    media_image5.png
    Greyscale
,
where V1 to V5 are CR12, where R12 is methyl, i.e. a C1 alkyl..

Regarding claim 21, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above in recited Formula (5), V1 to V5 are CR12, where R12 is methyl and not hydrogen as recited in the present claims. However, attention is directed to Paragraph [0020] which discloses that X1 and X2  in Formula (1) are given by Formula (X-1), i.e.

    PNG
    media_image6.png
    79
    103
    media_image6.png
    Greyscale
,
where Ar can be an unsubstituted aryl. Accordingly, the claims, the groups R12 can be a hydrogen as recited in the present claims.

Regarding claim 23, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the following organic light emitting device (Figure 1):

    PNG
    media_image1.png
    721
    1050
    media_image1.png
    Greyscale
,
where the positive electrode (layer 102) corresponds to the recited first electrode; the hole injection layer (layer 103) and the hole transport layer (layer 104) correspond to the recited hole transport region; layer 105 corresponds to the recited emission layer; the electron transport layer (layer 106) and electron injection layer (layer 107) correspond to the recited electron transport layer; and the negative electrode (layer 108) corresponds to the recited second electrode ([0168]). From the figure, it is clear that the hole transport region is on the first electrode, the emission layer comprises the disclosed compound and is found on the hole transport region ([0014]-[0015]), the electron transport region is found on the emission layer; and the second electrode is found on the electron transport region as recited in the present claims. The positive electrode (recited first electrode) and negative electrode (recited second electrode) are formed of gold (Ag), aluminum (Al), etc. ([0176] and [0258]).

Regarding claim 24, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits thermally delayed fluorescence ([0086]).

Regarding claim 25, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits thermally delayed fluorescence ([0086]). Furthermore, the light emitting layer comprises a host and a dopant, where the dopant is the disclosed compound ([0185] and [0187]).

	Regarding claim 26, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits thermally delayed fluorescence and emits blue light ([0086] and [0190]).

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. 

Applicants argue that the fact that a claimed species or subgenus is encompassed a prior art genus is not sufficient by itself to establish a prima facie case of obviousness. However, in the instant case, it is the Examiner’s position that the prior art reference Hatakeyama does not disclose a genus, but rather provides an explicit formula and disclosure of the types of rings and substituents that can be present in the disclosed formula.

Applicants argue that Hatakeyama does not appear to provide example compounds with any 5-membered rings much less so with the specifically recited rings. However, the fact that the reference does not exemplify the claimed five membered rings does not obviate the fact that the reference discloses aryl and heteroaryl rings that can be present in disclosed Formula 1. Thus, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that Paragraph [0094[ of Hatakeyama discloses that formula (2) is particularly preferable.  However, the fact that the reference prefers Formula (2) does not obviate the disclosure of Formula (1) as well as the disclosure of the types of rings and substituents that can be present in the Formula (1). Accordingly, it is noted that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

Applicants argue that the previous Office Action has not provided any reason or motivation as to why one of ordinary skill in the art would have selected the species recited in the present claim from the genus allegedly disclosed by Hatakeyama. However, firstly it is noted that as discussed above in the instant case it is the Examiner’s position that the prior art reference Hatakeyama does not disclose a genus, but rather provides an explicit formula and disclosure of the types of rings and substituents that can be present in the disclosed formula. Secondly, it is noted that it is the Examiner’s position absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the heteroaromatic rings disclosed by the reference, including those claimed and thereby by arrive at the instantly claimed compound with a reasonable expectation of success.

Applicants argue that Hatakeyama provides that in rings A, B, and C of general formula (1) at least one hydrogen may be substituted with a substituent, and the reference provides numerous examples in which the substituent is an alkyl group, while the claims have been amended to exclude such substituents. However, while the reference does provide examples of compounds with alkyl groups, as set forth in the rejections above, the reference also exemplifies compounds comprising a cyano substituent, which is not excluded by the present claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767